     Case 2:20-cv-10661-CBM-SK Document 109 Filed 07/29/21 Page 1 of 2 Page ID #:662


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                           CIVIL MINUTES - GENERAL


 Case No.          CV 20-10661-CBM(SKx)                                            Date     JULY 29, 2021


 Title    Terri Freeman et al v. Ethicon, Inc. et al


 Present: The Honorable          CONSUELO B. MARSHALL, UNITED STATES DISTRICT COURT JUDGE


                  YOLANDA SKIPPER                                               NOT REPORTED
                       Deputy Clerk                                              Court Reporter


                 Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          None Present                                            None Present



 Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


Counsel are hereby notified that the hearing re motion for leave to file supplemental motion for
partial summary judgment [108] currently set for August 3, 2021, will be a telephonic hearing.


The parties will be given the call in numbers by email 1 day before the hearing date. Parties are
instructed to use a telephone land line only and use a handset from a quiet location; no cell
phones; no speaker phone.


Be available on the line for at least 15 minutes before the time scheduled for the hearing and
wait until the Court calls your case.


Any questions contact the Courtroom Deputy Clerk, Yolanda Skipper by email at
yolanda_skipper@cacd.uscourts.gov.


         CV-90                                       CIVIL MINUTES - GENERAL          Initials of Deputy Clerk YS
          Case 2:20-cv-10661-CBM-SK Document 109 Filed 07/29/21 Page 2 of 2 Page ID #:663


Counsel and the parties are reminded that there is a general prohibition against photographing,
recording, and rebroadcasting of court proceedings (including those held by telephone or video
conference) and any recording of a court proceeding held by video or teleconference, including
“screenshots”or other visual copying of a hearing, is absolutely prohibited.


IT IS SO ORDERED.

cc: all




           CV-90                           CIVIL MINUTES - GENERAL     Initials of Deputy Clerk YS
